 



Exhibit 10.3
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into
effective as of September _7_, 2005, by and between DEAN FOODS COMPANY, a
Delaware corporation (together with its subsidiaries, the “Company”), and Alan
Bernon (the “Executive”).
RECITALS
     A. The Board of Directors of the Company (the “Board”) has determined that
the interests of the Company will be advanced by providing the key executives of
the Company with certain benefits in the event of the termination of employment
of any such executive in connection with or following a Change in Control (as
hereinafter defined).
     B. The Board believes that such benefits will enable the Company to
continue to attract and retain competent and qualified executives, will assure
continuity and cooperation of management and will encourage such executives to
diligently perform their duties without personal financial concerns, thereby
enhancing shareholder value and ensuring a smooth transition.
     C. The Executive is a key executive of the Company.
AGREEMENTS
     NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth herein, the parties hereto agree as follows:
     1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
     “Affiliate” means any entity controlled by, controlling or under common
control with, a person or entity.
     “Annual Pay” means the sum of (i) an amount equal to the annual base salary
rate payable to the Executive by the Company at the time of termination of his
or her employment plus (ii) an amount equal to the target bonus established for
the Executive for the Company’s fiscal year in which his or her termination of
employment occurs.
     “Cause” means the Executive’s (i) willful and intentional material breach
of this Agreement, (ii) willful and intentional misconduct or gross negligence
in the performance of, or willful neglect of, the Executive’s duties, which has
caused material injury (monetary or otherwise) to the Company, or
(iii) conviction of, or plea of nolo contendere to, a felony; provided, however,
that no act or omission shall constitute “Cause” for purposes of this Agreement
unless the Board or the Chairman of the Board provides to the Executive
(a) written notice clearly and fully describing the particular acts or omissions
which the Board or the

 



--------------------------------------------------------------------------------



 



Chairman of the Board reasonably believes in good faith constitutes “Cause” and
(b) an opportunity, within thirty (30) days following his or her receipt of such
notice, to meet in person with the Board or the Chairman of the Board to explain
or defend the alleged acts or omissions relied upon by the Board and, to the
extent practicable, to cure such acts or omissions. Further, no act or omission
shall be considered as “willful” or “intentional” if the Executive reasonably
believed such acts or omissions were in the best interests of the Company.
     “Change in Control” means (1) any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but specifically excluding the Company, any wholly-owned subsidiary of the
Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or (2) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (3) the Company or any
subsidiary of the Company shall merge with or consolidate into any other
corporation, other than a merger or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding immediately thereafter securities representing more than sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity (or its ultimate parent, if applicable)
outstanding immediately after such merger or consolidation; or (4) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, or such a plan is commenced.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, acquired or used by the Company or its
subsidiaries and relating to the business of the Company and its subsidiaries
that is not generally known to others in the Company’s area of business,
including without limitation trade secrets, methods or practices developed by
the Company or any of its subsidiaries, financial results or plans, customer or
client lists, personnel information, information relating to negotiations with
clients or prospective clients, proprietary software, databases, programming or
data transmission methods, or copyrighted materials (including without
limitation, brochures, layouts, letters, art work, copy, photographs or
illustrations). It is expressly understood that the foregoing list shall be
illustrative only and is not intended to be an exclusive or exhaustive list of
“Confidential Information.”
     “Good Reason” means any of the following events occurring, without the
Executive’s prior written consent specifically referring to this Agreement,
within two (2) years following a Change in Control:

2



--------------------------------------------------------------------------------



 



     (1) (A) Any reduction in the amount of the Executive’s Annual Pay, (B) any
reduction in the amount of Executive’s other incentive compensation
opportunities, or (C) any significant reduction in the aggregate value of the
Executive’s benefits as in effect from time to time (unless in the case of
either B or C, such reduction is pursuant to a general change in compensation or
benefits applicable to all similarly situated employees of the Company and its
Affiliates);
     (2) (A) the removal of the Executive from the Executive’s position as
President of Dean Foods Dairy Group of the ultimate parent of the business of
the Company or (B) any other significant reduction in the nature or status of
the Executive’s duties or responsibilities;
     (3) transfer of the Executive’s principal place of employment to a
metropolitan area other than that of the Executive’s place of employment
immediately prior to the Change in Control; or
     (4) failure by the Company to obtain the assumption agreement referred to
in Section 7 of this Agreement prior to the effectiveness of any succession
referred to therein, unless the purchaser, successor or assignee referred to
therein is bound to perform this Agreement by operation of law.
     “Termination Pay” means a payment made by the Company to the Executive
pursuant to Section 2(a)(ii) or Section 2(b)(ii) hereof.
2. Benefits.
          (a) Involuntary or Constructive Termination. In the event that the
Executive’s employment with the Company or its successor is terminated by the
Company or its successor without Cause or by the Executive for Good Reason in
connection with or within two years after a Change in Control, the Executive
shall be entitled to the following payments and other benefits:
               (i) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s accrued and unpaid salary as of
his or her date of termination of employment, plus (B) his or her accrued and
unpaid bonus, if any, for the Company’s prior fiscal year, plus (C) an amount
equal to the greater of the following, paid on a pro rata basis for the portion
of the year between January 1 and the date of the Executive’s termination of
employment: (x) Executive’s target bonus for the year of termination, or (y) the
actual bonus to which the Executive would be entitled in the year of
termination, plus (D) reimbursement for all expenses reasonably and necessarily
incurred by the Executive (in accordance with Company policy) prior to
termination in connection with the business of the Company. This amount shall be
paid on the date of the Executive’s termination of employment.
               (ii) The Company shall pay to the Executive a cash payment in an
amount equal to three (3) times the Executive’s Annual Pay. This amount shall be
paid by the Company in accordance with Section 2(e) hereof.

3



--------------------------------------------------------------------------------



 



               (iii) The Company shall pay to the Executive a cash payment in an
amount equal to the sum of (A) the Executive’s unvested account balance under
the Company’s 401(k) plan, and (B) three (3) times the amount of the most recent
matching contribution that the Company paid into the Executive’s 401(k) account.
This amount shall be paid as soon as administratively practicable after the date
of the Executive’s termination of employment.
               (iv) The Executive and his or her eligible dependents shall be
entitled for a period of two (2) years following his or her date of termination
of employment to continued coverage, on the same basis as similarly situated
active employees, under the Company’s group health, dental, long-term disability
and life insurance plans as in effect from time to time (but not any other
welfare benefit plans or any retirement plans); provided that coverage under any
particular benefit plan shall expire with respect to the period after the
Executive becomes covered under another employer’s plan providing for a similar
type of benefit. In the event the Company is unable to provide such coverage on
account of any limitations under the terms of any applicable contract with an
insurance carrier or third party administrator, the Company shall pay the
Executive an amount equal to the cost of such coverage.
               (v) The Company shall pay all costs and expenses, up to a maximum
of $50,000, related to outplacement services for the Executive, the provider of
which shall be selected by the Executive in his or her sole discretion. This
amount shall be paid directly to the provider of such services.
          (b) Voluntary Termination. If, at any time during the 13th month after
a Change in Control, the Executive voluntarily terminates his or her employment
with the Company for any reason, the Executive shall be entitled to receive the
same payments and benefits as set forth in Sections 2(a)(i) through 2(a)(v)
hereof.
          (c) Accelerated Vesting. All of the Executive’s unvested awards under
the Company’s stock award plans shall automatically and immediately vest in full
upon the occurrence of a Change in Control.
          (d) No Duplication; Other Severance Pay. There shall be no duplication
of severance pay in any manner. In this regard, the Executive shall not be
entitled to Termination Pay hereunder for more than one position with the
Company and its Affiliates. If the Executive is entitled to any notice or
payment in lieu of any notice of termination of employment required by Federal,
state or local law, including but not limited to the Worker Adjustment and
Retraining Notification Act, the severance compensation to which the Executive
would otherwise be entitled under this Agreement shall be reduced by the amount
of any such payment in lieu of notice. If Executive is entitled to any severance
or termination payments under any employment or other agreement (other than
stock award agreements) with the Company or any of its Affiliates, the severance
compensation to which Executive would otherwise be entitled under this Agreement
shall be reduced by the amount of such payment. Except as set forth above, the
foregoing payments and benefits shall be in addition to and not in lieu of any
payments or benefits to which the Executive and his or her dependents may
otherwise be entitled to under the Company’s

4



--------------------------------------------------------------------------------



 



compensation and employee benefit plans. Nothing herein shall be deemed to
restrict the right of the Company from amending or terminating any such plan in
a manner generally applicable to similarly situated active employees of the
Company and its Affiliates, in which event the Executive shall be entitled to
participate on the same basis (including payment of applicable contributions) as
similarly situated active executives of the Company and its Affiliates.
          (e) Mutual Release. Termination Pay shall be conditioned upon the
execution by the Executive and the Company of a valid mutual release to be
prepared by the Company pursuant to which the Executive and the Company shall
each mutually release each other, to the maximum extent permitted by law, from
any and all claims either party may have against the other that relate to or
arise out of the employment or termination of employment of the Executive,
except such claims arising under this Agreement, any employee benefit plan, or
any other written plan or agreement (a “Mutual Release”). The full amount of
Termination Pay shall be paid in a lump sum in cash to the Executive within ten
(10) days following receipt by the Company of a Mutual Release which is properly
executed by the Executive; provided, however, that in the event applicable law
allows the Executive to revoke the Mutual Release for a period of time, and the
Mutual Release is not revoked during such period, the full amount of Termination
Pay shall be paid to the Executive following the expiration of such period.
3. Excise Taxes.
          (a) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, if it is determined that any
payment or distribution (a “Payment”) by the Company to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 3) including, without
limitation, vesting of options, would be subject to the excise tax imposed by
Section 4999 of the Code, or if any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, being hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount sufficient to pay all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment.
          (b) Calculation of Gross-Up Payment. Subject to the provisions of
paragraph (c) of this Section 3, all determinations required to be made under
this Section 3, including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be used in arriving
at such determination, shall be made by a certified public accounting firm
selected by the Company and reasonably acceptable to the Executive (the
“Accounting Firm”), which shall be retained to provide detailed supporting
calculations both to the Company and the Executive. If the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Executive shall have the right to appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).

5



--------------------------------------------------------------------------------



 



All fees and expenses of the Accounting Firm shall be paid solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 3, shall
be paid by the Company to the Executive within five (5) days of the receipt of
the Accounting Firm’s determination. Any determination by the Accounting Firm
shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which should have been made will not have been made by the
Company (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to paragraph (c) of
this Section 3 and the Executive thereafter is required to pay an Excise Tax in
an amount that exceeds the Gross-Up Payment received by the Executive the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
          (c) Contested Taxes. The Executive shall notify the Company in writing
of any claim by the Internal Revenue Service that, if successful, would result
in an Underpayment. Such notification shall be given as soon as practicable but
no later than ten (10) business days after the Executive is informed in writing
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid or appealed. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claims
as the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order to
effectively contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
     provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Company shall control all
proceedings taken in connection

6



--------------------------------------------------------------------------------



 



with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or to contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to the amount of the Gross-Up
Payment, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to this Section 3, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).
     4. Tax Withholding. All payments to the Executive under this Agreement will
be subject to the withholding of all applicable employment and income taxes.
     5. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     6. Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company. The Company will
require any successor to all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place.
     7. Entire Agreement. By executing this Agreement, the Executive agrees that
any and all agreements executed between the Company (or any subsidiary of the
Company or any predecessor of the Company or any subsidiary of the Company) and
the Executive prior to the date hereof regarding benefits resulting from a
Change in Control are hereby nullified and cancelled in their entirety, and this
Agreement shall substitute for and fully replace any such prior agreements. This
Agreement shall constitute the entire agreement between the parties hereto with
respect to the subject matter hereof. This Agreement may not be modified in any
manner except by a written instrument signed by both the Company and the
Executive.

7



--------------------------------------------------------------------------------



 



     8. Notices. Any notice required under this Agreement shall be in writing
and shall be delivered by certified mail return receipt requested to each of the
parties at the following address, or at such other address as may be
communicated to the other party in writing as follows:
To the Executive:
Alan Bernon
2515 Cedar Springs Road #1717
Dallas TX 75201
To the Company:
DEAN FOODS COMPANY
2515 McKinney Avenue, Suite 1200
Dallas, Texas 75201
Attn.: General Counsel
Tel.: 214-303-3400
Fax: 214-303-3499
     9. Governing Law. The provisions of this Agreement shall be construed in
accordance of the laws of the State of Delaware, except to the extent preempted
by ERISA or other federal laws, as applicable, without reference to the
conflicts of laws provisions thereof.
     IN WITNESS WHEREOF, the Executive and the Company have executed this
Agreement as of the date and year first above written.

            DEAN FOODS COMPANY
      /s/ Michelle P. Goolsby       Name:   Michelle P. Goolsby      Title:  
EVP & General Counsel              /s/ Alan J. Bernon       Alan Bernon         
 

8